              Case 1:20-cv-03862-PGG Document 54
                                              53 Filed 10/02/20
                                                       10/01/20 Page 1 of 1

                                                                                             144-41 70th Road
                                                                                   Flushing, New York 11367
                                                                                             tel: 718.705.8706
                                                                                            fax: 718.705.8705
                                                                                    uri@horowitzlawpllc.com
                                                                                   www.horowitzlawpllc.com


                                                   MEMO ENDORSED
October 1, 2020                                    The status conference scheduled for October 8, 2020 is
                                                   adjourned to October 15, 2020 at 10:15 am.
The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Via ECF
                                               October 2, 2020
      Davidov v. Equifax Information Services, LLC., et al.
      Docket No. 1:20-cv-03862-PGG
Your Honor,

       We represent the Plaintiff, Heusibo Davidov, in the above referenced action, We write with consent
of Defendants, Equifax Information Services, LLC (“Equifax”), and Experian Information Solutions, Inc.
(“Experian”) and in accordance with Your Honor’s Individual Practices in advance of the Initial
Conference, presently scheduled for October 8, 2020 at 10:45 AM.

        We write to respectfully request an adjournment of the Initial Conference to a later date due to
Plaintiff’s counsel’s inability to attend due to the Jewish Holiday of Sukkos.

       We have conferred with remaining Equifax and Experian who consents to this request. Defendant’s
American Express Co., Bank of America, N.A. and Department Stores National have previously settled
with Plaintiff.

       This is Plaintiff’s first request for an adjournment, and the prospective adjournment will not affect
any other calendared date.

      The parties respectfully suggest the following dates during the week after the Holiday concludes,
October 14, 15, or 16, or what works best with the Court’s calendar.

       We thank Your Honor and the Court for its kind considerations and courtesies.

                                             Respectfully,
                                             /s/ Uri Horowitz
                                             Uri Horowitz

       CC: All Counsel of Record via ECF
